Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-7-2006

USA v. Grier
Precedential or Non-Precedential: Precedential

Docket No. 05-1698




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Grier" (2006). 2006 Decisions. Paper 670.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/670


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                          PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 05-1698


                           UNITED STATES OF AMERICA

                                            v.

                               SEAN MICHAEL GRIER,
                                             Appellant


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             D.C. Criminal No. 03-cr-00284
                              (Honorable Sylvia H. Rambo)


                       Present: SCIRICA, Chief Judge,
         SLOVITER, McKEE, RENDELL, BARRY, AMBRO, FUENTES,
       SMITH, FISHER, VAN ANTWERPEN, and CHAGARES, Circuit Judges

                                       ORDER

              A majority of the active judges having voted for rehearing en banc in the

above appeal, it is ordered that the petition for rehearing is GRANTED. The Clerk of this

Court shall list the case for rehearing en banc at the convenience of the Court. The

opinion and judgment entered June 7, 2006 and June 6, 2006, respectively are hereby

vacated.

                                                 BY THE COURT,

                                                 /s/ Anthony J. Scirica
                                                 Chief Judge
DATED: July 19, 2006
CMD/cc : Ronald A. Krauss, Esq.
         Christian A. Fisanick, Esq.
         Kimberly A. Kelly, Esq.
         Eric Pfisterer, Esq.
         Theodore B. Smith III, Esq.